DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grothues et al (2017/0312675 A1).
Regarding to claim 1, Grothues et al teach a filter device (1 in Fig. 4) comprising a filter element (13) having a body portion surrounding a hollow interior cavity with an inner surface, a sleeve assembly (2, 3) having a body portion at least partially received within the hollow interior cavity of the filter element (13) and at least one retaining mechanism (8, 9) received within the hollow interior cavity of the filter element (13), wherein the at least one retaining mechanism (8, 9) includes a mounting portion (10) operably coupled to an outer surface of the body portion of the sleeve assembly (2), and further wherein the at least one retaining mechanism further includes an upwardly extending tab (9) having a distal end, wherein the distal end of the upwardly extending tab (9) is engaged with the inner surface of the hollow interior cavity of the filter element (13).
Regarding to claim 2, Grothues et al show in Figures 3 and 4 that the upwardly extending tab (9) of the at least one retaining mechanism is flexibly resilient and operable between loaded and at-rest conditions.
Regarding to claim 3, Grothues et al show in Figures 3 and 4 that the upwardly extending tab (9) is in the loaded condition as received within the hollow interior cavity of the filter element (13), and further wherein the distal end of the upwardly extending tab (9) imparts a force on the inner surface of the hollow interior cavity of the filter element (13).
Regarding to claims 4 and 5, Grothues et al teach the filter element (13) including an upper collar portion (6 in Fig. 1A) surrounding an open upper aperture through which the body portion of the sleeve assembly (2, 3) is at least partially received, and an upper flange abutting an upper surface of the upper collar portion of the filter element (13).
Regarding to claim 9, Grothues et al show in Figure 1C the inner surface of filter element (13) being an annular inner surface defining an inner diameter of the filter element.
Regarding to claims 13-15, Grothues et al teach a filter device (1 in Fig. 4) comprising a filter element (13) having a body portion surrounding a hollow interior cavity with an inner surface, a sleeve assembly (2, 3) having a body portion at least partially received within the hollow interior cavity of the filter element (13) and at least one retaining mechanism (8, 9) received within the hollow interior cavity of the filter element (13), wherein the at least one retaining mechanism (8, 9) includes a mounting portion (10) operably coupled to an outer surface of the body portion of the sleeve assembly (2), and further wherein the at least one retaining mechanism further includes an upwardly extending tab (9) having a distal end, wherein the distal end of the upwardly extending tab (9) is engaged with the inner surface of the hollow interior cavity of the filter element (13), and an upper flange (6 in Fig. 1A) surrounding and outwardly extending from the upper opening.  Grothues et al show in Figures 3 and 4 that the upwardly extending tabs (8, 9) operable between first and second positions, wherein the upwardly extending tab (9) is spaced-apart from the outer surface of the body portion a first distance when the upwardly extending tab is in the first position (9 in Fig. 3), and further wherein the upwardly extending tab (9) is spaced-apart from the outer surface of the body portion a second distance that is less than the first distance when the upwardly extending tab (9) is in the second position (9 in Fig. 4).
Regarding to claim 19, Grothues et al show in Figs. 3 and 4 that the sleeve assembly comprising a mounting portion and an upwardly extending tab with a living hinge disposed therebetween, wherein the mounting portion (10) is mounted to the outer surface of the body portion, and further wherein the upwardly extending tab (see 9 in Figs. 3 and 4) flexes at the living hinge (unlabeled “hinge” between tab (8) and tab (9) in Figs. 3 & 4) between first and second positions relative to the mounting portion and includes a distal end that is spaced-apart from the outer surface of the body portion a first distance when the upwardly extending tab (9) is in the first position (see 9 in Fig. 3), and further wherein the distal end is spaced- apart from the outer surface of the body portion a second distance that is less than the first distance when the upwardly extending tab (9)  is in the second position (see 9 in Fig. 4).
Regarding to claim 20, Grothues et al further show in Figs. 3 and 4 that the sleeve assembly comprising first, second, third and fourth retaining mechanisms (see 8 & 9 in Figs. 3 & 4).
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 6-8, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grothues et al (2017/0312675 A1), as applied supra, in view of Staffeld (4,738,696).
17.	Claims 6-8, 10-12 and 16-18 call for the body portion of the sleeve assembly including an upper portion and a lower portion with a transition portion disposed therebetween wherein the transition portion of the body portion of the sleeve assembly tapers inwardly from the upper portion to the lower portion.  Grothues et al disclose the sleeve assembly having a tubular cylindrical structure (see 2 in Figs. 1A, 3 & 4) and not a tapered structure.  Staffeld discloses a sleeve assembly (18 in Fig. 2) to support the filter element (14) in a bag house dust collector (10 in Fig. 1) wherein the sleeve assembly (18) has a tapered conical structure (see 18 in Fig. 2).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the sleeve assembly of Grothues et al to have a tapered conical structure as taught by Staffeld since it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 31, 2022